Case 5:19-mj-0O0067-MLC Document 1 Filed 08/15/19 Page 1 of 6

a nee
AO 91 (Rev. 11/11) Criminal Complaint [a f I f= ty “

 

 

 

 

UNITED STATES DISTRICT COURT AUG1somq |
for the : “Me |
District of Wyoming U.S. MAGIeTRaT
LATE JUDGE |
United States of America )
Vv. ) any
MS 1c
Timothy Raymond Stevens Case No. | 4
NP19427542-
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 15, 2019 in the county of Park, Wyoming in the
District of Wyoming , the defendant(s) violated: ,
Code Section Offense Description
36 CFR 2.35(b)(1); 36 CFR 2.35(b) 2.35(b)(1): Deliver (actual/attempt/constructed) controlled substance
(2); 36 CFR 2.4(g) 2.35(b)(2): Possession of a Controlled Substance
2.4(g): Possession of a firearm in violation of applicable federal and state
laws

This criminal complaint is based on these facts:

See Attached Sheet.

@ Continued on the attached sheet. SLA

Cémplainant's signuiure

Marc S Eckert, US Park Ranger

Printed name and title

Sworn to before me and signed in my presence. WLLL. c
( 2 ——

 

 

Date: 3 —-1$"-19 Mark‘L. Carman, US Magistrate Judge
Judge's signature
L- A ‘ —
City and state: le / P weil Ww — Mar L.Carman WA Mag ist be J vack

 

Printed name and title
Case 5:19-mj-0O0067-MLC Document1 Filed 08/15/19 Page 2 of 6

BACKGROUND:
I, Marc S. Eckert, US Park Ranger, being duly sworn, depose and state the following:

1) The National Park Service has the authority to enforce 36 CFR 2.35(b)(1), 36 CFR 2.35(b)(2),
and 36 CFR 2.4(g) within the exterior boundaries of Yellowstone National Park. The charges
associated with this crime include attempt to deliver a controlled substance, possession of a
controlled substance, and possession of a firearm in violation of applicable federal and state
laws.

2) The information in this affidavit is based on my personal knowledge and/or information
provided to me by other law enforcement officers and individuals. The information in this
affidavit is provided for the limited purpose of establishing probable cause. The information is
not a complete statement of all the facts related to this case.

3) The person to be arrested is as follows:

* Timothy Raymond STEVENS (DOB 09/05/1996), who resides in Room #17 of the
Juniper Dorm of the Xanterra Concession Employee Housing in Mammoth Hot Springs,
Yellowstone National Park, WY. STEVENS is an employee of Xanterra working in the kitchen
area of one of the Mammoth Hot Springs concession sites.

INVESTIGATION:

1) On August 10th, 2019 at approximately 9:32 AM, Yellowstone Communications Center
received a report from Roosevelt Lodge manager, Matthew Tousignant that an employee
identified as Timothy Raymond STEVENS is going to receive a shipment of drugs, has
firearms in his vehicle, and has been making white supremacist comments.

2) US Park Ranger Katherine King met with Mr. Tousignant at the human resources office at
the Roosevelt Lodge at approximately 12:28 PM. Mr. Tousignant told Ranger King that
earlier that day, STEVENS’ roommate, Zachary A. Martinez, reported that STEVENS has
been making white supremacist comments and that he is concerned he will become an active
shooter. Martinez is a security guard at the lodge and is a roommate of STEVENS. Mr.
Tousignant reported that in addition to Martinez, three other employees came in that morning
to write statements about STEVENS’ threatening behavior, and additionally to report that he
is expecting a package that STEVENS has stated will contain drugs that has been purchased
off of the “Dark Web”. The other three employees are Edith Castorena, Katsydde Alexander,
and Luis Gonzalez. Edith Castorena is a server assistant at the restaurant, Katsydde
Alexander is a sous chef in the kitchen, and Luis Gonzalez works in the kitchen. Luis
Gonzalez is the second roommate of STEVENS. While the 4 complainants were writing their
statements at the human resources office, Mr. Tousignant briefly left to deal with visitors
approaching a bear at the lodge. During this time, STEVENS entered the human resources
office. Mr. Tousignant returned to the office as STEVENS was leaving. When Mr.
Tousignant spoke to the 4 complainants, he was told that STEVENS confronted them and
said “you can’t do this to me.” Zachary Martinez told STEVENS that they were only there to
make statements about his attitude at work, and the note he left on his schedule. They did not
3)

4)

5)

Case 5:19-mj-0O0067-MLC Document 1 Filed 08/15/19 Page 3 of 6

tell STEVENS that they had reported any details about his expected package. The written
statement (note) made by STEVENS on the work schedule reads: “Tim is the sole survivor &
the pantry boss. Donald Trump of the pantry I am.”

After the 4 complainants left the human resources office, STEVENS came in and told Mr.
Tousignant that “everyone thinks I am crazy, that I’m gonna shoot everybody” and “people
are being racist against me because I’m a white redneck from Florida.” STEVENS then
stated “they’re saying I’m getting packages of drugs. I’m not getting packages of drugs; I
bought stuff for my new truck.” Mr. Tousignant informed me that all mail and packages for
Roosevelt employees arrives to the human resources office, and usually must be signed for
by a manager.

At approximately 6:18 PM US Park Ranger King returned to Roosevelt to speak with several
of the complainants. She met first with Edith Castorena. Castorena told Ranger King that she
spends “pretty much every night” in the cabin shared by Gonzales, Martinez, and STEVENS.
She stated that every night after work STEVENS says that he hates the Roosevelt Lodge, and
hates the people working there. Additionally, she stated that last night, Luis Gonzalez told
her about the package of drugs that was arriving and that he seemed scared. Castorena told
Ranger King that she knows STEVENS uses marijuana, and that Gonzales told her that he
saw STEVENS snorting something off of a key. Castorena told Ranger King that STEVENS
likes to talk about how “cool” his guns are, but that she has not seen the guns.

US Park Ranger Katherine King then spoke with complainant Zachary Martinez. Martinez
told her that back in June of 2019 he went shooting with STEVENS, Gonzalez, and
Alexander. Martinez told Ranger King that STEVENS possesses two handguns and one
shotgun. In Martinez’s statement, he writes “given the right tools and opportunity he could
and would hurt someone based on his point of view.” Ranger King asked Martinez to explain
this to her. Martinez told her that STEVENS is always mad at someone, and that he is
concemed that STEVENS could walk to his vehicle where his weapons are and begin a
shooting. I asked Martinez to tell me about the pickup truck that STEVENS bought. The
pickup truck, an older maroon with silver panels colored GMC, is parked next to STEVENS
registered vehicle. STEVENS’ registered vehicle is a black Pontiac sedan with Florida plate
LCVP80. The pickup truck has an expired Montana plate 51-9929B that returns expired to a
black Pontiac G6 last registered to a Fred L. Watson. Martinez told Ranger King that he does
not know where STEVENS got the license plate, and that he purchased the pickup truck from
a pawn shop in Bozeman. Martinez told Ranger King that he knows STEVENS uses
marijuana, and that he has seen him high. Martinez said that “coke is a possibility.” He also
confronted STEVENS about the writing on the schedule. STEVENS said to Martinez that it
wasn’t directed at anybody. Ranger King asked Martinez what he knew about the package,
and he told her that Alexander and Gonzalez told him that STEVENS has been “bragging”
about the package in the kitchen. Alexander stated to Gonzales that STEVENS purchased
coke, weed, and mushrooms. When Ranger King asked where STEVENS keeps his guns,
Gonzales stated that STEVENS has stored one of his handguns in a black safe in the cabinet
next to his bed, and that he keeps guns in his Pontiac. Gonzales stated that earlier this
6)

7)

8)

Case 5:19-mj-O0067-MLC Document 1 Filed 08/15/19 Page 4 of 6

moming STEVENS was anxious, and he stated that “there’s nothing coming now” in regards
to the package.

US Park Ranger Katherine King then spoke with complainant Katsydde Alexander.
Alexander confirmed that she went shooting with STEVENS, Gonzales, and Martinez in
June of 2019, and that STEVENS possesses two handguns and one shotgun. She commented
that STEVENS has good aim. Alexander stated that STEVENS often says “I hate everyone
here” and that on the morning of August 10th, he stated “the kitchen only hires minorities,
lowlifes, and drug addicts.” When Ranger King asked Alexander what drugs STEVENS used
she said “from my understanding he’s used coke, he’s told me, smoked weed." Alexander
stated that last week, for three shifts, STEVENS was going to the bathroom every 15
minutes. She said that his eyes were dilated, he was “weird,” and was talking to himself and
saying “weird shit.” Alexander then said STEVENS hit a low point, and said “I’m super
fucking depressed, I hate this fucking place, I hate everybody here.” STEVENS told
Alexander that he “is going to make it real litty around here,” and that he purchased drugs to
sell to Roosevelt Lodge employees. Alexander listed in her statement that the package
STEVENS ordered would contain coke, mushrooms, acid, and/or molly as the drugs that will
be in the package. Alexander confirmed that STEVENS told her these were the drugs he
ordered. Ranger King asked Alexander when the package would arrive, and she stated “about
a week from the day before yesterday” (August 8th, 2019). Ranger King asked Alexander if
STEVENS has ordered drug packages at Roosevelt before, and she responded “from my
understanding, yes.” Ranger King asked how many times, and Ranger King was told
“probably once or twice.” Ranger King then asked her why she is coming forward now, and
Alexander stated that “a lot of people are like, really, getting lit, and it’s becoming an issue in
the kitchen. It’s affecting behavior as well as morale.” Ranger King asked Alexander if
STEVENS keeps drugs in his cabin, and she told Ranger King that she heard he disposed of
his drugs in the woods after observing the complainants making statements that morning.

At approximately 8:41 PM, Ranger Katherine King and I returned to the Roosevelt Lodge.
We contacted STEVENS in the restaurant kitchen where he was cutting up cantaloupe, and
asked if he would step outside to speak with us. STEVENS asked if everything was alright,
and we told him everything was fine. We told him we would meet him outside, just outside
of the back of the kitchen door. Ranger King observed STEVENS speaking nervously with
an unidentified male kitchen worker before stepping outside to speak with us. I spoke with
STEVENS. STEVENS feels that he is being targeted by his co-workers because he is a
“white redneck.” He was also insistent that he would be a “protector” if anything ever
happened at Roosevelt. When I asked STEVENS what guns he owned, he told us he has two
handguns. He did not mention anything about a shotgun.

After speaking with STEVENS, Ranger King and I returned to the human resources office
where the final complainant, Luis Gonzalez was waiting. Ranger King asked Gonzalez to tell
her what he knows about the package. Gonzales stated that several people who work in the
kitchen pooled together money and gave it to STEVENS. STEVENS stated that he is able to
“bring in illegal substances,” and that he “ordered it online.” Gonzalez observed STEVENS
using cocaine in his cabin, and that STEVENS offered Gonzalez some of the cocaine. Ranger
King asked Gonzalez where STEVENS stores his drugs, and he told us about the black safe
9)

Case 5:19-mj-0O0067-MLC Document1 Filed 08/15/19 Page 5 of 6

in STEVENS’ cabinet. He also confirmed that a gun has been stored in the safe. Ranger King
asked Gonzalez if he had any idea where STEVENS might hide drugs in the woods.
Gonzalez told Ranger King there is a path that goes up into the woods behind their cabin, but
that STEVENS told him he got rid of the drugs and that they aren’t in the park anymore.
STEVENS asked Gonzalez if he told management about the package. Gonzalez told
STEVENS that he was only complaining about STEVENS’ comment on the schedule.
STEVENS then said to Gonzalez “I don’t want them to confiscate it. I don’t want them to
cause people threw money down, I threw money down. I don’t want the package to be
confiscated”. Gonzales confirmed that STEVENS is very worried about the package being
confiscated.

On August 13, 2019, at approximately 1230 hours, I received notification from the Mammoth
Hot Springs Post Office Post Master, Matt Curry, that the facility had received a priority mail
package addressed to STEVENS.

10) The Mammoth Hot Springs Post Office Post Master, Matt Curry, told me the total package

weight is approximately 11 ounces, with the cardboard box portion of the package weighing
approximately 8 ounces. The package is a Priority Mail cardboard box (dimensions
approximately 11 inches long by 9 inches wide by 2 inches deep.) Post Master Curry told me
that the Priority Mail box has its own adhesive that is used for package sealing prior to
shipment; Postmaster Curry told me that it is unusual for someone to seal the open edges of a
Priority Mail box with additional tape. The Priority Mail box addressed to STEVENS has
been sealed with extra clear packing tape. The cardboard box is a large shipping container for
three ounces of package contents. Three ounces is a consistent weight for the type of illegal
drugs that are described to have been ordered by STEVENS.

11) A warrant was obtained for the Priority Mail package addressed to STEVENS and having a

return addressee of: S. Saint James Document Services. The search warrant was executed on
the package on August 14, 2019 at approximately 1610 hours. The package contained 3
ounces of a green leafy substance that field tested positive as marijuana. The marijuana was
vacuum sealed in plastic, sealed for a second time in a separate plastic envelope, then sealed
in a large US Mail envelope, and then placed in the US Priority Mail shipping box addressed
to STEVENS. The Priority Mail box was sealed on both ends with additional clear packing
tape that was not required for securing the package contents.

12)On August 15, 2019, at approximately 0850 hours, Mammoth Hot Springs, WY US Post

Office Postmaster Matt Curry contacted me to let me know a second package for STEVENS
had arrived at the post office. The US Postal Flat Rate box was addressed to: Timothy
Stevens, 1 Roosevelt LDG, Yellowstone National Park, WY 82190-9602. Postmaster Curry
described the package as a small Flat Rate US Postal Service box, about the size of a video
cassette tape, addressed to Timothy STEVENS with a return address of: Michael Pieck, 99
Amesbury ST, Wilkes Barre, PA 18705-1102. Postmaster Curry further described this small
box as uncharacteristically sealed with clear packaging, tape, uncharacteristic due to the fact
that this type of US Priority Mail Box has adhesive already supplied for sealing a package.
Postmaster Curry told me that the total package weight is 3.7 ounces, and the weight of an
empty US Priority Mail box of this size weighs 2 ounces. Postmaster Curry told me the
Case 5:19-mj-0O0067-MLC Document1 Filed 08/15/19 Page 6 of 6

tracking number on the small US Priority Mail box addressed to STEVENS reads
94055368978469834 17680.

13) A warrant was obtained for the Priority Mail package addressed to STEVENS and having a
return addressee of: Michael Pieck, 99 Amesbury ST, Wilkes Barre, PA 18705-1102. The
search warrant was executed on the package on August 15, 2019 at approximately 1325
hours. The package contained 28.2 grams of mushroom plant material that field tested
positive as psilocybin. The psilocybin was vacuum sealed in plastic, then sealed in a large US
Mail envelope, and then placed in the US Priority Mail shipping box addressed to
STEVENS. The Priority Mail box was sealed on one end with additional clear packing tape
that was not required for securing the package contents.

14) Based on the foregoing facts, I respectfully request an arrest warrant be issued to arrest the
individual described in Attachment A.

the LA

Affiant

a
Signed-and sworn before me thi /s day of —_ t , 2019

 

 

Mark L. Carman, United States Magistrate Judge

ATTACHMENT A
DESCRIPTION OF PERSON TO BE ARRESTED

Timothy Raymond STEVENS (DOB 09/05/1996), who resides in Room #17 of the Juniper
Dorm of the Xanterra Concession Employee Housing in Mammoth Hot Springs, Yellowstone
National Park, WY. STEVENS is an employee of Xanterra working in the kitchen area of one of
the Mammoth Hot Springs concession sites.
